12/20/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                       Case Number: OP 22-0689


                                       OP 22-0689


 SHANE CLARK JOHNSON,                                                iNkLua-3
               Petitioner,                                           DEC 2 0 2022
                                                                    BOWen Greenwood
                                                                 c:^r:•.; of suprcrna Court
       v.                                                          brtfiegrria



 TWELFTH JUDICIAL DISTRICT COURT,                                     Du    2      7922
 HON. KAYDEE SNIPES RUIZ,                                                                    Ain
                                                                                 iviontano

               Respondents.



       Shane Clark Johnson has filed a "Motion for Supervisory Control" requesting that
this Court "order the District Court to rule on [his] lawsuit and be paid in full $1100." We
amend the caption to indicate the District Court and presiding Judge. M. R. App. P. 14(6).
       Supervisory control may be appropriate on a case-by-case basis.                         "This
extraordinary remedy can be invoked when the case involves purely legal questions and
urgent or emergency factors make the normal appeal process inadequate." State v. Spady,
2015 MT 218, ¶ 11, 380 Mont. 179, 354 P.3d 590 (citing M. R. App. P. 14(3); Redding v.
McCarter, 2012 MT 144, ¶ 17, 365 Mont. 316, 281 P.3d 189). One of three additional
criteria must be met. Spady, ¶ 11; M. R. App. P. 14(3)(a)-(c).
      Johnson explains that he brought a lawsuit against the Hill County Attorney and the
Department of Corrections for missing legal mail and other items he purchased from the
canteen when he was moved from the Montana State Prison to CoreCivic on November 9,
2021. Johnson includes a list of the items. He also includes a copy of a May 18, 2022 kite,
or inmate/offender informal resolution form and the response from the Department of
Corrections.
      Johnson has a remedy but it is not found in the District Court or this Court. As
explained in the response to Johnson's kite, the Department of Corrections will reimburse
him for items up to $13.18 and will work with him to obtain copies of his legal
documents—up to $75. Johnson's remedy is found within the Department of Corrections
and their policy for providing him his items.
      The extraordinary remedy of a writ of supervisory control does not lie here and his
motion is not warranted. M. R. App. P. 14(3); Spady, ¶ 11. He is not entitled to monetary
damages. Therefore,
      IT IS ORDERED Johnson's Petition for a Writ of Supervisory Control is
DISMISSED.
      The Clerk is directed to provide a copy of this Order to: Honorable Kaydee Snipes
Ruiz, District Court Judge; Cindy Kennedy Trant, Court Reporter; Kathie Vigliotti, Clerk
of District Court, Hill County, under Cause No. DV-21-093; counsel of record; and Shane
Clark Johnson personalb&
      DATED this          day of December, 2022.


                                                                   V") ,/ ydV,t/
                                                             Chief Justice




                                                               Justices




                                                2